 1                                                                     The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     SYMETRA LIFE INSURANCE COMPANY, a                      )   NO. 2:19-cv-00603-RAJ
 9   Washington corporation ,                               )
                                                            )   ORDER
10                    Plaintiff,                            )
                                                            )
11           v.                                             )
12   JASMINE DIANNE DURR TRUST, a Washington )
     trust, by and through its representative, Guardianship )
13   Services of Seattle; SOF RECEIVABLES III, LLC, a )
     Delaware limited liability corporation; J.G.           )
14   WENTWORTH ORIGINATIONS, LLC, a Nevada )
     limited liability corporation,                         )
15                                                          )
                      Defendant.                            )
16                                                          )
                                                            )
17                                                          )
18
             THIS MATTER coming before the Court on Symetra Life Insurance Company’s
19

20   (“Plaintiff”) Stipulated Motion to Deposit Interpleader Funds (the “Motion”), and the Court having

21   considered this matter, it is hereby ordered:

22           1.       In accordance with the Motion filed in the above-entitled interpleader action, the
23   Clerk is directed to accept Plaintiff’s cashier check, made payable to the Clerk, in the amount of
24
     $133, 600.00, plus applicable interest incurred through the date of deposit.
25
     ///
26
     ///
27
                                                                                    KARR TUTTLE CAMPBELL
     ORDER - 1                                                                      701 Fifth Avenue, Suite 3300
                                                                                     Seattle, Washington 98104
     NO. 2:19-cv-00603 - RAJ                                                                Main: (206) 223 1313
     #1259687 v1 / 42726-439                                                                 Fax: (206) 682 7100
 1           2.       The Clerk is directed to deposit these monies into a market rate interest bearing
 2   account, at the Court’s current financial institution.
 3
             IT IS SO ORDERED this 30th day of July, 2019.
 4

 5

 6
                                                              A
                                                              The Honorable Richard A. Jones
                                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                  KARR TUTTLE CAMPBELL
     ORDER - 2                                                                    701 Fifth Avenue, Suite 3300
                                                                                   Seattle, Washington 98104
     NO. 2:19-cv-00603 - RAJ                                                              Main: (206) 223 1313
     #1259687 v1 / 42726-439                                                               Fax: (206) 682 7100
